EATON VANCE FLOATING-RATE ADVANTAGE FUND EATON VANCE FLOATING-RATE FUND EATON VANCE FLOATING-RATE & HIGH INCOME FUND EATON VANCE HIGH INCOME OPPORTUNITIES FUND EATON VANCE INCOME FUND OF BOSTON EATON VANCE TAX-MANAGED INTERNATIONAL EQUITY FUND Supplement to Prospectuses dated March 1, 2010 EATON VANCE GREATER INDIA FUND Supplement to Prospectus dated May 1, 2010 1. The following replaces the second and third paragraphs under "Information about the Fund" in "Shareholder Account Features": The Eaton Vance funds have established policies and procedures with respect to the disclosure of portfolio holdings and other information concerning Fund characteristics. A description of these policies and procedures is provided below and in the Statement of Additional Information. Such policies and procedures regarding disclosure of portfolio holdings are designed to prevent the misuse of material, non-public information about the funds. The Fund will file with the Securities and Exchange Commission ("SEC) a list of its portfolio holdings as of the end of the first and third fiscal quarters on Form N-Q. The Funds annual and semiannual reports (as filed on Form N-CSR) and each Form N-Q may be viewed on the SECs website (www.sec.gov). The most recent fiscal and calendar quarter end holdings may also be viewed on the Eaton Vance website (www.eatonvance.com). Portfolio holdings information that is filed with the SEC is posted on the Eaton Vance website approximately 60 days after the end of the quarter to which it relates. Portfolio holdings information as of each month end is posted to the website 30 days after such month end. The Fund also posts information about certain portfolio characteristics (such as top ten holdings and asset allocation) as of the most recent calendar quarter end on the Eaton Vance website approximately ten business days after the calendar quarter end and the Fund may also post performance attribution as of a month end or more frequently if deemed appropriate. The following changes are effective as of January 1, 2011: 1. For Eaton Vance Greater India Fund and Eaton Vance Tax-Managed International Equity Fund, the following replaces the "Shareholder Fees" table under "Fees and Expenses of the Fund" in "Fund Summary": Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% None 2. For Eaton Vance Floating-Rate Fund and Eaton Vance Floating-Rate & High Income Fund, the following replaces the "Shareholder Fees" table under "Fees and Expenses of the Fund" in "Fund Summary": Shareholder Fees (fees paid directly from your investment) Advisers Class Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) None 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None None 5.00% 1.00% None 3. For Eaton Vance Floating-Rate Advantage Fund, the following replaces the "Shareholder Fees" table under "Fees and Expenses of the Fund" in "Fund Summary": Shareholder Fees (fees paid directly from your investment) Advisers Class Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) None 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None None 3.00% 1.00% None 4. For Eaton Vance High Income Opportunities Fund, the following replaces the "Shareholder Fees" table under "Fees and Expenses of the Fund" in "Fund Summary": Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% None 5. For Eaton Vance Income Fund of Boston, the following replaces the "Shareholder Fees" table under "Fees and Expenses of the Fund" in "Fund Summary": Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Class R Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% None None 6. The following replaces the second paragraph under "Restrictions on Excessive Trading and Market Timing" in "Purchasing Shares": A fund that invests all or a portion of its assets in foreign securities may be susceptible to a time zone arbitrage strategy in which shareholders attempt to take advantage of Fund share prices that may not reflect developments in a foreign securities market that occur after the close of such market but prior to the pricing of Fund shares. In addition, a fund that invests in securities that are, among other things, thinly traded, traded infrequently or relatively illiquid (including certain Senior Loans or other obligations not priced by a pricing service in the case of Floating-Rate Fund, Floating-Rate Advantage Fund and Floating-Rate & High Income Fund), (including restricted securities, emerging market securities and certain small and mid-cap companies in the case of Greater India Fund and Tax-Managed International Equity Fund), (including certain high yield bonds, Senior Loans, currencies, sovereign debt, and derivative instruments or other obligations not priced by a pricing service in the case of High Income Opportunities Fund) and (including certain high yield bonds and Senior Loans or other obligations not priced by a pricing service in the case of Income Fund of Boston) is susceptible to the risk that the current market price for such securities may not accurately reflect current market values. A shareholder may seek to engage in short-term trading to take advantage of these pricing differences (commonly referred to as price arbitrage). The sub-adviser is authorized to use the fair value of a security if prices are unavailable or are deemed unreliable (see Valuing Shares). The use of fair value pricing and the restrictions on excessive trading and market timing described below are intended to reduce a shareholders ability to engage in price or time zone arbitrage to the detriment of the Fund. 7. The following replaces "Advisers Class shares" under "Choosing a Share Class" in "Purchasing Shares" for Floating-Rate Fund, Floating-Rate Advantage Fund and Floating-Rate & High Income Fund: Advisers Class shares are offered at net asset value to clients of financial intermediaries who charge such clients an ongoing fee for advisory, investment, consulting or similar services. Such clients may include individuals, corporations, endowments, foundations and qualified plans (including tax-deferred retirement plans and profit sharing plans). Advisers Class shares are also offered to investment and institutional clients of Eaton Vance and its affiliates and certain persons affiliated with Eaton Vance and certain fund service providers. Advisers Class shares pay distribution and service fees equal to 0.25% annually of average daily net assets. Returns on Advisers Class shares are generally higher than returns on Class B and Class C shares because Advisers Class has lower annual expenses than Class B and Class C. 8. The following replaces "Class A shares" and "Class I shares" under "Choosing a Share Class" in "Purchasing Shares": Class A shares are offered at net asset value plus a front-end sales charge of up to 5.75%. This charge is deducted from the amount you invest. The Class A sales charge is reduced for purchases of $50,000 or more. The sales charge applicable to your purchase may be reduced under the right of accumulation or a statement of intention, which are described in Reducing or Eliminating Class A Sales Charges under Sales Charges below. Some investors may be eligible to purchase Class A shares at net asset value under certain circumstances, which are also described below. Class A shares pay distribution and service fees equal to 0.25% annually of average daily net assets. Class I shares are offered to clients of financial intermediaries who (i) charge such clients an ongoing fee for advisory, investment, consulting or similar services, or (ii) have entered into an agreement with the principal underwriter to offer Class I shares through a no-load network or platform. Such clients may include individuals, corporations, endowments, foundations and qualified plans (as described above). Class I shares are also offered to investment and institutional clients of Eaton Vance and its affiliates and certain persons affiliated with Eaton Vance and certain Fund service providers. Class I shares do not pay distribution or service fees. 9. The following replaces "Class R shares" under "Choosing a Share Class" in "Purchasing Shares" for Income Fund of Boston: Class R shares are offered at net asset value with no front-end sales charge to retirement plan clients of financial intermediaries who charge such clients an ongoing fee for advisory, investment, consulting or similar services. Retirement plan clients include pension plans (including tax-deferred retirement plans and profit-sharing plans), Individual Retirement Account rollovers and non-qualified deferred compensation programs. Class R shares pay distribution and service fees equal to 0.50% annually of average daily net assets. 10. The following replaces the first paragraph beneath the table under "Redeeming Shares": If you redeem shares, your redemption price will be based on the net asset value per share next computed after the redemption request is received in proper form (meaning that it is complete and contains all necessary information) by the Funds transfer agent or your financial intermediary. Your redemption proceeds normally will be paid in cash within seven days, reduced by the amount of any applicable CDSC and any federal income and state tax required to be withheld. Payments will be sent by regular mail. However, if you have given complete written authorization in advance, you may request that the redemption proceeds be wired directly to your bank account. The bank designated may be any bank in the United States. The request may be made by calling 1-800-262-1122 or by sending a Medallion signature guaranteed letter of instruction to the transfer agent (see back cover for address). Corporations, trusts and other entities may need to provide additional documentation. You may be required to pay the costs of such transaction by the Fund or your bank. No costs are currently charged by the Fund. However, charges may apply for expedited mail delivery services. The Fund may suspend or terminate the expedited payment procedure upon at least 30 days notice. 11. The third paragraph beneath the table under "Redeeming Shares" is hereby deleted in its entirety. 12. The following replaces "Withdrawal Plan" under "Shareholder Account Features": Withdrawal Plan. You may redeem shares on a regular periodic basis by establishing a systematic withdrawal plan. Withdrawals will not be subject to any applicable CDSC if they are, in the aggregate, less than or equal to 12% annually of the greater of either the initial account balance or the current account balance. Because purchases of Class A shares are generally subject to an initial sales charge, Class A shareholders should not make withdrawals from their accounts while also making purchases. 13. The following replaces the first paragraph under "Exchange Privilege" in "Shareholder Account Features": Exchange Privilege. You may exchange your Fund shares for shares of the same Class of another Eaton Vance fund. Exchanges are made at net asset value. If your shares are subject to a CDSC, the CDSC will continue to apply to your new shares at the same CDSC rate. For purposes of the CDSC, your shares will continue to age from the date of your original purchase of Fund shares. December 3, 2010 4901-12/10 COMBPROS3
